DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 3 in the reply filed on 05/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 14-15, 17-18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al. (US 2017/0071164) in view of Shuman et al. (5,594, 654).
In re claim 1, with reference to [0013-0014], Zucker et al. disclose a method comprising: receiving a flow at a singulator, the flow comprising one or more insects; singulating the insects into a single-file flow of insects; sensing, using a sensor, insects within the single-file flow of insects; and incrementing a counter based on each sensed insects in the single-file flow of insects. Zucker discloses the claimed invention except for insect pupae. 
However, with reference to the abstract, Shuman et al. disclose a system for counting and collecting insect pupae. The advantage of this is to apply the method of Zucker et al. to insects at the pupae stage as well for the intended use of the insects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zucker et al. to contain insect pupae as taught by Shuman et al. in order to also implement the method on a different, pupae, stage of insects for the intended use of the desired stage of life.
In re claim 3, Zucker et al., as modified by Shuman et al., discloses the claimed invention as described above except for the flow is carried by a conveyor belt. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any known form of transportation of items, including a conveyor which are old and well-known in the art, in order to move the pupae from one place to the next. 
In re claim 4, Zucker et al., as modified by Shuman et al., discloses the sensor comprises a camera [0035].
In re claim 14, Zucker et al., as modified by Shuman et al., discloses receiving the flow of insect pupae at a singulator: singulating the insect pupae from the received flow of insect pupae into a single-file flow of insect pupae; sensing insect pupae within the single-file flow of insect pupae; and incrementing the counter associated based on a number of sensed insect pupae in the respective single-file flow of insect pupae. Not disclosed is a plurality of singulators in parallel. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the singulators to include multiple singulators that operate side by side since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claim 15, Zucker et al., with reference to [0013-14], [0023], and [0043], discloses system comprising: a channel defining a flow path for a flow of insects; a singulator positioned within the flow path and arranged to receive the flow of insects within the channel, the singulator configured to singulate the insects into a single-file flow of insects; a sensor positioned and arranged to sense insects in the single-file flow; and a processor in communication with the sensor and a non-transitory computer- readable medium, the processor configured to execute processor-executable instructions stored in the non-transitory computer-readable medium to: receive sensor signals from the sensor; and count a number of insects based on the received sensor signals. Zucker discloses the claimed invention except for insect pupae. 
However, with reference to the abstract, Shuman et al. disclose a system for counting and collecting insect pupae. The advantage of this is to apply the method of Zucker et al. to insects at the pupae stage as well for the intended use of the insects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zucker et al. to contain insect pupae as taught by Shuman et al. in order to also implement the method on a different, pupae, stage of insects for the intended use of the desired stage of life.
In re claim 17, Zucker et al., as modified by Shuman et al., discloses the claimed invention as described above except for the flow is carried by a conveyor belt. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any known form of transportation of items, including a conveyor which are old and well-known in the art, in order to move the pupae from one place to the next. 
In re claim 18, Zucker et al., as modified by Shuman et al., discloses the sensor comprises a camera [0035].
In re claim 28, Zucker et al., as modified by Shuman et al., discloses a singulator, and a plurality of sensors, at least one sensor of the plurality of sensors positioned at the singulator, and wherein the processor is configured to execute processor-executable instructions stored in the non-transitory computer-readable medium to: receive sensor signals from each of the plurality of sensors, and count the number of insect pupae based on the received sensor signals from each of the plurality of sensors. Not disclosed is a plurality of singulators in parallel. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the singulators to include multiple singulators that operate side by side since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al. (US 2017/0071164) in view of Shuman et al. (5,594, 654) as applied to claims 1, 3-4, 14-15, 17-18, and 28 above, and further in view of Van Wijngaarden et al. (US 2003/0178285).
In re claims 2 and 16, Zucker et al., as modified by Shuman et al, disclose the claimed invention as described above including insect pupae. Not disclosed is water.
However, with reference to [0009-0012 and [0020], Van Wijngaarden et al. disclose a singulating channel containing a flow of water for moving objects. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow of insect pupae to include water as a means for transporting the objects from one place to another.

Claim(s) 5-8, 19-22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al. (US 2017/0071164) in view of Shuman et al. (5,594, 654) as applied to claims 1, 3-4, 14-15, 17-18, and 28 above, and further in view of Skvorc (US 2005/0011470).
In re claims 5-8 and 19-22, Zucker et al., as modified by Shuman et al, disclose the claimed invention as described above including capturing an image of insect pupae. Not disclosed is determining a characteristic of the insect pupae based on the image and creating and storing a record of the characteristic and image.
However, with reference to [0022] and [0018], Skvorc discloses identifying objects from a target population and teaches determining a characteristic of a subject based on an image, the characteristic comprises a sex, a size, or an anomaly, and creating and storing a record of the characteristic and image. The advantage of this is to identify objects efficiently and have a record of that identification. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included determining a characteristic of the pupae from the image captured in order to efficiently identify pupae characteristics and keep a record of said characteristics for retrieval.
In re claim 29, Zucker et al., as modified by Shuman et al, disclose the claimed invention as described above except for a second processor. 
However, with reference to [0018] and [0022], Skvorc discloses a second processor configured to receive one or more senor signals, determine a characteristic based on the sensor signals, and provide a characteristic to the first processor. The advantage of this is to create a database record for tracking purposes. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a second processor, as taught by Skvorc, in order to create a database record for tracking purposes.

Claim(s) 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al. (US 2017/0071164) in view of Shuman et al. (5,594, 654) as applied to claims 1, 3-4, 14-15, 17-18, and 28 above, and further in view of McDermott (4,898,108).
In re claims 13 and 37, Zucker et al., as modified by Shuman et al, disclose the claimed invention as described above including wherein the singulator comprises a channel and an air outlet, and wherein singulating the insect pupae comprises flowing the flow of insect pupae through the channel. But does not disclose forming one or more bubbles in the flow of insect pupae between inset pupae by outputting puffs of air from the air outlet.
However, with reference to col.2 lines 29-49, McDermott discloses a singulator and forming one or more bubbles in a flow of objects between said objects by outputting puffs of air from an air outlet. The advantage of this is ensuring that individual objects are separated and therefore properly singulated. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an air outlet that outputs puffs of air forming one or more bubbles in a flow of objects, as taught by McDermott, in order to ensure that individual objects are separated and therefore properly singulated.
Allowable Subject Matter
Claims 9-10 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Several attempts were made to contact Attorney Carl Sanders to discuss allowable subject matter but no return call was received.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L PERRY/Primary Examiner, Art Unit 3644